Fitzsimons, J.
The defendant is a foreign corporation and the cause of action alleged in the complaint arose without the state.
The complaint failed to allege that plaintiff is a resident of the state. For the failure to allege that plaintiff is a resident of the state the appellant contends that the complaint is demurrable.
We think that plaintiff’s complaint is not demurrable, and that it was not necessary to allege the plaintiff’s residence within the state. Hand v. Society for Savings of Cleveland, 44 N. Y. St. Repr. 785.
The judgment must be affirmed, with costs, with leave to defendant to answer herein.
Oonlan, J., concurs.
Judgment affirmed, with costs, with leave to answer.